[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 459 
The persistence of the parties to this litigation and the nature of the questions involved brings it here for the third time for review. The facts and the law involved in the controversy have been so fully spread upon the records of the court on former appeals, first in the Second Division and subsequently here, that they are all quite familiar and require but a very brief statement. (Mygatt v. Coe, 124 N.Y. 212;S.C., 142 N.Y. 78.) The action was to recover damages for an alleged breach of the covenants of warranty and quiet enjoyment contained in a deed of certain real estate in Brooklyn, made on the 12th of April, 1867, by the defendant's wife, since deceased, to Nancy Fisher, and in which the defendant joined. It contained the usual covenants of warranty and for quiet enjoyment and was so drawn as to appear to be the act of both husband and wife. About two years afterwards, the grantee, Mrs. Fisher, mortgaged the premises to the plaintiffs to secure the payment of a loan of $15,000. This mortgage was subsequently foreclosed and plaintiffs took the deed upon the sale, and it is conceded that there was an eviction, there being no dispute about the fact that neither the defendant nor his wife had any title to the property at the time of the conveyance. The deed, however, was given in good faith, in the belief on their part that the title was good.
The defendant's wife, Almira S. Coe, purchased the property July 15, 1858, for a valuable consideration, and took the deed in her own name from a party then in possession, as she *Page 461 
supposed, under good title. She immediately went into possession, and, with her husband, lived in the house until the conveyance to Nancy Fisher, who also went into possession, and conveyed the same, subject to the plaintiffs' mortgage, and her remote grantee, one Leavitt, was ejected by a judgment of the court, November 30, 1878, which adjudged that at the time of the deed of defendant and his wife to Mrs. Fisher, title paramount was in the heirs of one Howell. The case had always involved in it a narrow question of law, depending on a narrow question of fact, and the difficulty has been, first, to determine the nature and character of the proofs necessary to establish the fact, and then to apply the law to a case resting upon some peculiar features.
There is no question about the fact that as to Mrs. Coe, the defendant's wife, the covenants were broken. The sole question is in regard to the liability of the defendant, her husband, also, since he joined in and made himself a party to the deed. The deed which Mrs. Coe supposed gave her good title, and under which she went into possession, ran to her alone, and under the habendum
clause she was to have and to hold the estate granted for her sole and separate use, the same as if she was unmarried, free from all control or power of disposition in her husband. When she conveyed the estate so held by her the husband, as we have seen, joined in the deed, and the question, in its broadest sense, is whether this subjects him to liability by reason of the failure of the title which his wife assumed and covenanted that she had and could convey. If this was a mere personal covenant only, running to the immediate grantee, and enforceable by him alone, and not a covenant that attached to and ran with the land, passing by the successive deeds to the plaintiffs with the land, then it is admitted that the action cannot be maintained, since it is not claimed that the plaintiffs have any assignment of it, otherwise than through their deed. It must be regarded as the law of this case that privity of estate is essential to carry covenants of warranty and quiet enjoyment to subsequent grantees in order to support a right of *Page 462 
action by them against the original covenantor, when there is an eviction by paramount title. It was so held by a majority of the Second Division when the case was there, and we felt constrained, when the case was here, to follow that doctrine. (142 N.Y. 82.) The origin of that rule, the reasons upon which it rests and its force as a recognized legal principle, are all elaborately discussed in the opinions on the former appeals, and it can serve no useful purpose to resume the discussion. The dissenting opinion of Judge BRADLEY, who spoke for the minority on the first appeal, is a clear and forcible argument in support of the view that any covenant made by a stranger to the title, but for the benefit of the land, which relates to the estate and tends to enhance its value, attaches to the land as a part of the estate and passes by the grant. The distinction between personal covenants in deeds and those which run with the land was made at a time when, by the common law, choses in action were not assignable, and this circumstance doubtless was an element in the process of reasoning through which the rule was established. Since choses in action are now assignable it may well be doubted whether the reason of the rule still exists in all its force. When a person, who is a stranger to the title, consents to become a party to the conveyance for the benefit of the land and in order to enhance the value of the estate conveyed, it is not difficult to suggest arguments based upon reason and justice for holding him to his stipulation in favor of a remote as well as an immediate grantee. But the law for this case, at least, seems to be settled otherwise, and doubtless according to the weight of authority, so that, in the language of Judge FINCH, when the case was here before, "Reserving freedom of thought and action, when the case becomes a precedent only, we must here and now, in the same action, between the same parties, accept without criticism what has been decided." Another point has also been settled upon the former appeals, and that is, that legal possession of land, though the lowest interest or title that a person can have, is an estate therein, capable of being conveyed, and when conveyed *Page 463 
creates a sufficient privity of estate between grantor and grantee to carry the covenants of warranty and quiet enjoyment through successive conveyances to a remote grantee. (142 N.Y. 78. ) The trial court has found as a fact that the defendant was in possession at the time of the conveyance, and the case is thus narrowed to the inquiry whether that finding is supported by evidence.
There is really no evidence from which that fact could have been found unless such acts as grow out of the marital relations, and which must exist in every case where a husband lives with his wife in her house or upon her land, are to be deemed sufficient. It was shown that the defendant lived in the house with his family; that he paid while there some small bills for repairs; that on one occasion the taxes on the property and the defendant's personal taxes were paid in one payment, but by whom did not appear. The defendant denied that he had any right to or interest in the property of any kind whatever. If it is to be held that upon this state of facts the defendant had the legal possession of the property, and so an estate in it, that result must follow in every case where husband and wife live together on the wife's real estate. The presumption is that the legal possession follows the ownership of the land. Hence, it was necessary to show that the wife, by some act or agreement on her part, express or implied, had surrendered to the husband some interest in the property or dominion over it which necessarily took from her at least some right or incident ordinarily pertaining to the absolute ownership of real estate. The husband could acquire no estate capable of sale or conveyance, not even the lowest known to the law, without abridging to the same extent that of the wife. Whatever interest he gained she must have lost. The legal possession of land which is sufficient to carry the covenants upon a conveyance must be a right or interest in the nature of property, valid, at all events, against all extraneous intrusion and capable of the same kind of transfer and devolution as other property. It is difficult to conceive how two persons can have such a possession of the same thing at *Page 464 
the same time. The wife in this case certainly acquired such a possession upon the conveyance to her, and there was no evidence to warrant the conclusion that she had in any way transferred it to the husband. (Stanley v. The Bank, 115 N.Y. 124; Bank v.Guenther, 123 N.Y. 569; Bunker v. Rand, 19 Wis. 254;Swift v. Agnes, 33 Wis. 230; Redfield v. U.  S.R.R. Co.,
25 Barb. 54; Beddoe's Exrs. v. Wadsworth, 21 Wend. 124.)
All that was decided in the case of Alexander v. Hard
(64 N.Y. 228) was that certain facts were shown which were competent to submit to the jury on the question whether the wife had in fact put the husband in possession. They were stated by the court in the opinion as follows:
"It appeared in evidence that the plaintiff had built the house on his wife's farm; that he moved his family into it, consisting of his wife and several children, and had lived there with his family for six years; during which time he testified, without objection, that he had been in possession of the house and had control of it. It further appeared that he operated the farm in his own name, owned the stock upon it, cultivated it and provided for his family.
"We think from these facts that the jury might well have inferred that his wife had put him in possession of the farm and consented to his building upon and occupying and cultivating it in his own name and on his own account, for the support of himself and the family."
It is scarcely necessary to say that there was no evidence in this case of such a character. So, we think, that there was no evidence to sustain a finding of any such possession in the husband as to carry to the plaintiffs the covenants of warranty and quiet enjoyment.
There is another question in the case which may arise upon a new trial and should, therefore, be noticed. The defendant was a witness in his own behalf and his counsel propounded to him the question whether he had received any part of the consideration expressed in the deed which contained the covenant, and if so what part? This question was objected to *Page 465 
by the plaintiffs' counsel on the ground that the consideration is expressed in the deed. The court sustained the objection and the defendant's counsel excepted.
This question was not admissible to vary or contradict the terms or legal effect of the deed or the covenants, or on the question of damages. Whatever answer was given it could not affect the validity of the deed or the legal effect of the covenant. It would still remain his deed and his covenant, supported by a sufficient consideration, and binding upon him according to its nature and legal effect. The question, and the only question, was whether the covenant ran with the land, and that turned upon the vital issue of possession in the defendant at the time it was made, an independent fact not at all governed by the terms of the conveyance. This issue the court determined in favor of the plaintiffs, and the exclusion of any material or competent evidence offered by the defendant on that issue must be regarded as error. We think the question was competent since it had or might have had some bearing upon the issue of possession. The plaintiffs had the right to show and did show all the acts and dealings of the defendant in regard to the property, and it is just as clear that the defendant could explain or contradict such testimony. It would have been competent for either party on such an issue to show that the defendant received the rents and profits of the property during the time that the title stood in his wife's name, or the contrary, as the fact might be. So, also, it was competent for the plaintiffs to prove, if they could, that the defendant received the consideration or some part of it upon a sale of the house, since that fact would have some bearing upon his relations to the property. If, for example, he had received the consideration of $18,500 expressed in the deed, or some part of it, the presumption would be that he received it in virtue of some right to it or some interest or estate in the land, legal or equitable, and this fact the plaintiffs were permitted to prove by the recitals of the deed. The true meaning and effect of the ruling of the learned trial *Page 466 
judge was that the receipt by the defendant of the consideration, or some part of it, upon the sale was conclusively established by the recitals in the deed, and it was not open to the defendant to contradict these recitals by showing that the fact was otherwise. The question was not whether there was in fact a consideration, for the conveyance, but who received that consideration and that inquiry was open to the defendant, not for the purpose of affecting the validity or construction of the deed, but simply because it threw some light upon the issue of possession which was collaterally involved in the case. The deed or its recitals could not conclude either party as to any fact bearing upon the question of legal possession at the time that the covenant was made. That being an issue entirely outside and independent of the terms of the deed, any fact bearing upon it was open to all competent proof, though there might be a recital in regard to this fact one way or the other in the deed itself. A deed is not conclusive evidence of every fact recited in it, and this is especially true when that fact becomes material upon some issue or question merely collateral or incidental to the deed. The truth in such cases may be shown without any violation of the rule which excludes parol proof to contradict or vary the terms or legal effect of a written instrument. The writing was never intended to embody or be evidence of the fact of possession in any one when the covenant was made, nor of any fact involved in or bearing upon that question. Certainly it was not conclusive evidence. The proof offered did not tend in any just sense to contradict or vary any right or liability depending upon the terms of the instrument, but it had a bearing upon another and independent fact to which the deed was collateral. (Wheeler v.Billings, 38 N.Y. 263; Van Brunt v. Day, 81 N.Y. 251;Condit v. Cowdrey, 123 N.Y. 463; 1 Greenlf. on Ev. sec. 87; Am.  Eng. Ency. of Law, vol. 7, p. 95, art. 92; M'Crea v.Purmort, 16 Wend. 460; Baird v. Baird, 145 N.Y. 659.) It was upon that fact that the nature and duration of the covenant, whether personal or attaching to the land, depended. The writing was never *Page 467 
intended to be the repository of it or of any subordinate fact relating to the inquiry, and the defendant might prove it outside of the deed.
We do not think that the fact that the covenant in question ran to the grantee, "her heirs and assigns," is material. Whatever confusion may exist in the cases with reference to the use of these words, it is clear that they cannot dispense with some privity of estate in order to carry the covenant with the land, and it has never been held that a covenant which, in its nature or otherwise, is personal, is made to run with the land by the mere employment of these words. (Rawle on Cov. §§ 2, 203;Norcross v. James, 140 Mass. 188; Dart on Vend.  P. [5th ed.] 777, 778; Sugden on Vendors, 577, 578; Hurd v. Curtis,
19 Pick. 459; Jacques v. Short, 20 Barb. 269; Andrews v.Appel, 22 Hun, 430; Clark v. Devoe, 124 N.Y. 120; Dexter
v. Beard, 130 N.Y. 549; Mygatt v. Coe, 142 N.Y. 78.)
The circumstance that the wife had no title when she conveyed has no force when determining the nature and character of the covenants. That question must be determined as if she had.
The judgment should be reversed and a new trial granted, costs to abide the event.